DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, applicant argues that Kim, Filippini and Kirihara fail to teach or disclose “receiving a 3D video stream and metadata associated with the 3D video stream, wherein the metadata includes a type of 3D to 2D conversion applicable to the 3D video stream,” [emphasis added]. In particular, applicant states referring to ¶0074 of Kim, “Kim merely uses a binary value to switch between a 2D display and a 3D display of 3D data, which does not disclose or suggest that “the metadata includes a type of 3D to 2D conversion applicable to the 3D video stream,” as claimed because simply one value is used to determine that a 2D video is to be displayed in response to a conversion signal.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As seen in ¶0016, 0020 and FIG. 6 of Kim, the system receives 3D image data and then uses the header information [metadata] to determine whether to display the 3D image data in a 3D display mode or a 2D display mode, and if it is decided that a 2D video is to be displayed then it is done using a conversion signal. Applicant states that as described in ¶0074 of Kim [or also seen in ¶0017-0018 and FIG. 5 of Kim], the decision of converting from 3D to 2D is done with a binary value, if it is 0 then 3D is played, if it is 1 then 2D is displayed, applicant then argues that because of this Kim does not include “a type of 3D to 2D conversion applicable to the 3D video stream.” However, the examiner notes that a type of 3D to 2D conversion is made indeed, regardless of how many types there may exist, the limitation merely describes a type, from which Kim is shown to teach at least one type of 3D to 2D conversion which may be made to the incoming video stream. The examiner believes that the applicant may be incorporating the idea of the following limitation wherein the “type of 3D to 2D conversion is a value from a plurality of values that at least indicates an output resolution for a 2D video stream,” however Kim is not used to teach this limitation as the incorporation of Filippini and Kirihara’s teachings are brought in for that teaching. In response to applicant's arguments against the references individually [in this case, towards Kim], one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not addressed the issues they have with the teachings of Filippini and Kirihara in regards to the specific limitation wherein the type of conversion may be from multiple types of conversion [with regards to output resolution], and the examiner still believes that their incorporation is proper.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 9 and 17, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 9 and 17 is/are maintained. Regarding claim(s) 2-8 and 10-16 the claim(s) is/are dependent upon claim(s) 1 and 9, respectively, and are still rejected under the same basis as claim(s) 1 and 9 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673).

In regards to claim 1, Kim teaches a method for converting video content, the method comprising: 
	receiving a 3D video stream and metadata associated with the 3D video stream (See ¶0016; also see ¶0020), wherein the metadata includes a type of 3D to 2D conversion applicable to the 3D video stream (See ¶0016; also see ¶0020) and 
	determining that a 3D to 2D conversion is to be performed (¶0016; also see ¶0020).
	Kim, however, fails to teach wherein the type of 3D to 2D conversion is a value from a plurality of values that at least indicates an output resolution for a 2D video stream, and in response to determining that the 3D to 2D conversion is to be performed, identifying the output resolution for the 2D video stream indicated by the type of 3D to 2D conversion; and 
	converting the 3D video stream to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion.
	In a similar endeavor Fili teaches in response to determining that the 3D to 2D conversion is to be performed, identifying the output resolution for the 2D video stream indicated by the type of 3D to 2D conversion (See ¶0052 wherein a video format controller of the system may convert input video of different combinations of formats, resolution, etc. into formats able to be displayed by the display unit, this is to be taken in view of ¶0038 wherein it is shown that the input video may comprise formats of different resolutions which may then correspond to various formats supported by the display unit, it is obvious to one of ordinary skill in the art that such options would apply to either 2D or 3D video in various formats and would be taken in view of Kim’s teachings in at least ¶0016-0020 of converting video and comprising metadata specifying a formatting to occur; also see ¶0053-0055 of Fili for more information regarding video formatting conversion including metadata, and the Abstract); and 
	converting the 3D video stream to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion (See ¶0038 and 0052 of Fili in view of Kim’s teachings in ¶0016, 0020 and FIG. 6 as described above; also see ¶0053-0055 of Fili).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fili into Kim because it allows for the display of the incoming video data to be displayed in a format which the display unit is capable of displaying, thus enabling the system to work in a variety of corresponding display units as seen in at least ¶0038, 0052 and Abstract.
	In a similar endeavor Kirihara teaches wherein the type of 3D to 2D conversion is a value from a plurality of values that at least indicates an output resolution for a 2D video stream (See ¶0075-0078 and 0083 in view of FIG. 4, this is to be taken in view of Kim and Fili’s teachings wherein the conversion types comprise of 3D to 2D conversions and wherein it is obvious to one of ordinary skill that there comprises a plurality of possible resolutions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kirihara into Kim because it allows for image-quality enhancing processes to be achieved such as by resolution conversion as described in at least ¶0045.

In regards to claim 2, Kim fails to teach the method of claim 1, wherein the type of 3D to 2D conversion further indicates an input resolution of the 3D video stream.
In a similar endeavor Fili teaches wherein the type of 3D to 2D conversion further indicates an input resolution of the 3D video stream (See ¶0038 in view of 0052 wherein it is noted that the input video may comprise of a variety of different resolutions, see for example the Abstract wherein the format data is retrieved from the incoming video stream; also see ¶0053-0055 for more information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fili into Kim because it allows for the display of the incoming video data to be displayed in a format which the display unit is capable of displaying, thus enabling the system to work in a variety of corresponding display units as seen in at least ¶0038, 0052 and Abstract.

In regards to claim 5, Kim fails to teach the method of claim 3, wherein the 3D video stream is converted to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion using either the left 3D video or the right 3D video.
	In a similar endeavor Fili teaches wherein the 3D video stream is converted to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion using either the left 3D video or the right 3D video (See ¶0038 and 0052 of Fili in view of Kim’s teachings in ¶0016, 0020 and FIG. 6 as described above; also see ¶0053-0055 of Fili).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fili into Kim because it allows for the display of the incoming video data to be displayed in a format which the display unit is capable of displaying, thus enabling the system to work in a variety of corresponding display units as seen in at least ¶0038, 0052 and Abstract.

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Kim in view of Fili and Kimihara, wherein the system further teaches a processor as seen in ¶0068.

In regards to claims 10 and 13, the claims are rejected under the same basis as claims 2 and 5 by Kim in view of Fili and Kimihara.

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Kim in view of Fili and Kimihara, wherein the non-transitory computer-readable medium is taught as seen in ¶0103.

Claims 3, 4, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Ito et al. (“Ito”) (U.S. PG Publication No. 2005/0248561).

In regards to claim 3, Kim fails to explicitly teach the method of claim 1, wherein the type of 3D to 2D conversion further indicates a manner in which a left 3D view and a right 3D view of the 3D video stream are included within the 3D video stream.
	In a similar endeavor Ito teaches wherein the type of 3D to 2D conversion further indicates a manner in which a left 3D view and a right 3D view of the 3D video stream are included within the 3D video stream  (See ¶0009-0011 and FIG. 43A-43C).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ito into Kim because it allows for one of the various manners in which left and right three-dimensional image data is recorded among different display schemes as described in at least ¶0011.

In regards to claim 4, Kim fails to teach the method of claim 3, wherein pixels corresponding to the left 3D view are included in a left half of each frame of the 3D video stream and pixels corresponding to the right 3D view are included in a right half of each frame of the 3D video stream.
	In a similar endeavor Ito teaches wherein pixels corresponding to the left 3D view are included in a left half of each frame of the 3D video stream and pixels corresponding to the right 3D view are included in a right half of each frame of the 3D video stream (See ¶0009-0011 and FIG. 43A-43C).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ito into Kim because it allows for one of the various manners in which left and right three-dimensional image data is recorded among different display schemes as described in at least ¶0011.

In regards to claims 11 and 12, the claims are rejected under the same basis as claims 3 and 4 by Kim in view of Fili and Kimihara, in further view of Ito.

Claims 6 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Okada et al. (“Okada”) (U.S. PG Publication No. 2010/0329640 by way of JP 2009-0154540, also published as JP 2011-014956).
It is noted that the above reference Okada is a foreign document, however for ease of use and understanding, the corresponding US PG Publication 2010/0329640 will serve as a translation for the Japanese document. As such, citations in the office action will be directed to the US Publication but exist in the original document. A translated version of the Japanese publication will be provided along with the office action.
The 103(a) rejections below are based on Japanese Patent Application Publication No. 2009-0154540. The rejections rely on the machine translations of the Japanese prior art, which were downloaded from the Japanese Patent Office. These English translations are deemed to fully comply with the translation requirement of MPEP section 1207.02. See USPTO memorandum "Machine Translation of a Non-English Document Being Relied Upon by the Examiner in Support of a Rejection in an Examiner's Answer," located at http://www.uspto.gov/patents/law/exam/20091117_mach_trans_memo.pdf. The English translation of the foreign patent documents is attached.

In regards to claim 6, Kim teaches the method of claim 1, wherein the metadata includes an indication of whether the left 3D video or the right 3D video is to be used to generate the 2D video stream.
	In a similar endeavor Okada teaches wherein the metadata includes an indication of whether the left 3D video or the right 3D video is to be used to generate the 2D video stream (See ¶0030 wherein through the use of the stream header data it is indicated that the left eye will be used for two-dimensional reproduction of the 3D video stream as it contains data not dependent on the right eye and therefore reduces unnecessary information for the 2D video representation).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Okada into Kim because such a technique helps in removing unnecessary information within a 2D video stream by using the left eye which does not require the correlated image data from the right eye as described in ¶0030.

In regards to claim 14, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Okada.

Claims 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Kellock et al. (“Kellock”) (U.S. Patent No. 8,249,426).

In regards to claim 7, Kim fails to teach the method of claim 1, wherein the output resolution further indicates a frame rate of the 2D video stream.
	In a similar endeavor Kellock teaches wherein the output resolution further indicates a frame rate of the 2D video stream (See col. 23 and 24, li. 52-67 and 1-50 wherein metadata may be used to associate video files, this also includes capture and format of the media, wherein particularly format data such as resolution, frame rate, data rate, etc. may be used which is suitable for the target device, thus it is obvious to one of ordinary skill in the art that such information such as output resolution and its associated frame rate would be part of the output video stream data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kellock into Kim because it allows for proper categorization which may be useful as to use for appropriate target devices as described by Kellock.

In regards to claim 15, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Kellock.

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of  Winter et al. (“Winter”) (U.S. PG Publication No. 2009/0115901).

In regards to claim 8, Kim fails to teach the method of claim 1, wherein the metadata includes picture format data that indicates a manner in which an aspect ratio of the 3D video stream is to be adapted during conversion of the 3D video stream to the 2D video stream.
	In a similar endeavor Winter teaches wherein the metadata includes picture format data that indicates a manner in which an aspect ratio of the 3D video stream is to be adapted during conversion of the 3D video stream to the 2D video stream (See ¶0058 of Winter in view of 0065-0069 wherein metadata is shown to describe, and even override, frame information such as aspect ratio, this is taken in view of ¶0009-0011 and FIG. 43A-43C of Ito wherein image data for 3D to 2D conversion is thinned, it is obvious to one of ordinary skill in the art to consider the various ways in which Winter describes the many ways in which video image data may be described or used for various aspects of its corresponding video, including at least its aspect ratio in the manner that Ito has shown).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Winter into Kim because it allows for the wide variety of customizations which metadata may produce for video data as taught by Winter, including at least that of a video’s aspect ratio.

In regards to claim 16, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Winter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483